DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 18,20,21, and 23 are objected to because of the following informalities: reference numerals in parentheses should not be in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,16-18, and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karam et al. “The Emoti-Chair: An Interactive tactile music exhibit”, cited by Applicant.



In regard to claims 1,4,5, and 17, Karam et al. show a method and device for increasing perception of acoustic events, in particular for increasing musical sensitivity, wherein vibrations derived from an acoustic event and correlating with the acoustic event are transmitted onto the skin of a person by means of vibration transmitters, wherein the vibration transmitters are spatially distributed on the skin at positions in a predetermined arrangement,  wherein, by means of a controller, to which an input signal reproducing the acoustic event is fed, control voltages are determined and the vibration transmitters are each actuated with one of the determined control voltages in order to generate a vibration that is sensible on the skin, wherein a base spectrum is determined from the frequency spectrum of the acoustic event, wherein the base spectrum is divided into partial spectra which each comprise a frequency range of the base spectrum, wherein the control voltages are each derived from the frequency range of at least one assigned partial spectrum, and wherein there is an assignment between the frequency positions of the control voltages and the positions of the vibration transmitters and/or between the partial spectra and the positions of the vibration transmitters (Abstract).
In regard to claim 2, Karam et al. show how the frequencies are divided (pg. 3070, Introduction).
In regard to claim 3, Karam et al. show how amplitude information is used (pg. 3072, The System).
In regard to claims 6 and 20, Karam et al. show how the vibration transmitters can be distributed on a skin in certain arrangements (pg. 3070, Introduction).

In regard to claims 16 and 22, Karam et al. show that the control commands can be controlled by a user interface via software (pg. 3073, Software).
In regard to claim 18, Karam et al. show that the vibration transmitters are in pairs 8 or 16 channels (pg. 3070, Introduction).
In regard to claim 21, Karam et al. show that the controller for receiving the signal has an interface for recording sound waves of an acoustic event (pg. 3073, Software, manual button saves different frequency bands to be reloaded later).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karam et al. (Emotichair, cited above).
In regard to claims 7-15, Karam et al. show the Emotichair device and method discussed above. Karam et al. do not specifically show how the partial spectrum is increased  if signal portions occur in a non-sensible partial spectrum or that the control voltage is the highest in the sensible partial spectrum or how the amplitude profile is fed to the vibration transmitters. The Examiner takes Official Notice that one of ordinary skill in the art would know how to adjust voltages and transmitters to get the amplitude desired output.   
. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hansen  (2008/0159569) show a system and method for vibration transmitters that provide sensations for hearing impaired people. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        March 11, 2022